Citation Nr: 0705517	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  00-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder, 
identified as degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in May 2002.  

When the case was previously before the Board in November 
2003, the Board remanded the issue of service connection for 
a low back condition for additional development.  That 
development has been completed to the extent possible, and 
the case returned to the Board for further consideration of 
the veteran's appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claims has been obtained.

2.  The veteran sustained a muscle strain in his back during 
service.  That muscle strain was acute and transitory and 
resolved without residual disability.

3.  The medical evidence does not show a relationship between 
the veteran's current degenerative disc disease of the lumbar 
spine and active military service.



CONCLUSION OF LAW

A low back disability, to include degenerative disc disease 
of the lumbar spine was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).
In this case, in November 2001, November 2003, May 2004, and 
July 2005 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and VA treatment and examination reports, contentions, and a 
hearing transcript.

A VA compensation and pension examination was scheduled for 
the veteran in November 2004, but the veteran failed to 
appear.  So the VA has complied with the duty to assist in 
that regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not a "one-way street."  If a 
claimant wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.).

In addition, the Board notes that the veteran has indicated 
the existence of a disability claim with the Social Security 
Administration (SSA).  After the VA's development efforts 
pursuant to 38 U.S.C.A. § 5103A(b)(1) (West 2002), the SSA 
has indicated that records of a claim do not exist.  So no 
further development is warranted.  Cf. Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992); Woods v. Gober, 14 Vet. 
App. 214, 222 (2000); Baker v. West, 11 Vet. App. 163, 169 
(1998).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

The veteran contends that his low back condition is caused by 
residuals of a pre-service motor vehicle accident induced 
left leg fracture.  In the alternative, the veteran contends 
that an in-service muscle strain resulted in a chronic 
disability.

The veteran's enlistment exam noted no pertinent 
abnormalities.  So his back is presumed to have been in sound 
condition at induction.  38 U.S.C.A. §§ 1111, 1137.  Service 
medical records include a July 1976 outpatient note where the 
veteran complained of back pain.  He was found to have a 
reduced range of motion, but was otherwise normal.  The 
evaluator diagnosed a muscle strain.  There were no other 
complaints, findings, or treatment, for back problems in 
service.  The veteran's discharge examination report did not 
refer to any back injury by history and no pertinent 
abnormality was found.  Therefore, the Board finds that the 
July 1976 muscle strain diagnosis is indicative of an acute 
and transitory incident that resolved without residual 
disability prior to the veteran's discharge.

At a hearing before the Board in May 2002, the veteran 
indicated constant back pain since service.  He reported that 
he sought private treatment for this, but after extensive 
development efforts, records of such have not been found.  In 
this regard, the first post-service medical evidence of a 
back problem is a VA outpatient note from April 1988, where 
the veteran's complaints of back pain are noted.  This is 
over 11 years following the veteran's discharge from service.  
See 38 C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997) (discussing what type of evidence is 
needed to show chronicity or continuity of symptomatology 
following service).  In a July 1990 VA examination report, an 
eight year post-service career as a mail carrier was 
indicated, the veteran's complaints of pain were noted, and 
the veteran was diagnosed with a chronic musculoskeletal 
strain.  .  Degenerative disc disease was established by a 
January 2000 report.  Other outpatient records are largely 
consistent with this and show continued complaints of back 
pain.  This evidence establishes that the veteran has a 
current low back condition.  However, there is no medical 
evidence that relates a back disorder, however diagnosed, to 
service.  See Hickson, supra.

The Board also notes that the veteran and his representative 
continue to assert that his left leg condition, the result of 
a pre-service accident, was aggravated by active service, 
causing problems with his back.  However, service connection 
for a left leg condition was denied by the Board in May 2005.  
That decision is final.  Advancing this theory does little to 
support claim for service connection for his back condition.  

In conclusion, the Board has carefully considered the 
veteran's contentions to the effect that a causal 
relationship exists between his back disability and service, 
but weight of the evidence is not such as to establish a 
claim of service connection.  Here, nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  See, 
too, Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus 
....).

For these reasons and bases, the claim for service connection 
for a back disorder, identified as degenerative disc disease, 
must be denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. at 519 (1996).





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a low back condition, identified as 
degenerative disc disease of the lumbar spine is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


